

111 S4992 IS: Jamal Khashoggi Press Freedom Accountability Act of 2020
U.S. Senate
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4992IN THE SENATE OF THE UNITED STATESDecember 9, 2020Ms. Klobuchar (for herself and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo protect journalists and other members of the press from gross violations of internationally recognized human rights, and for other purposes.1.Short titleThis Act may be cited as the Jamal Khashoggi Press Freedom Accountability Act of 2020.2.FindingsCongress finds the following:(1)A free and independent press is necessary for citizens to make informed choices on issues of public concern, to have the information necessary to recognize truth from falsehood, and to hold the powerful and government officials to account.(2)As reflected in the First Amendment to the United States Constitution, a free press is essential to safeguard democracy.(3)The suppression of the press is historically associated with authoritarian rule.(4)As provided in Article 19 of the United Nations Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, all people enjoy the right to freedom of opinion and expression, which includes the right to seek, receive, and impart information.(5)An informed public is fundamental to a free society.(6)In accordance with a long United States history of championing freedom of the press around the globe, the Daniel Pearl Freedom of the Press Act of 2009 (Public Law 111–166; 124 Stat. 1186) was enacted into law.(7)Since the passage of the Daniel Pearl Freedom of the Press Act of 2009, the global environment for a free and independent press has become more repressive.(8)According to 2019 data from the Committee to Protect Journalists, for the fourth consecutive year, at least 248 journalists were imprisoned globally in 2019, and in 96 percent of the 337 cases in which journalists were murdered for their work worldwide in the preceding decade, either no perpetrator was successfully prosecuted or only some of the suspected perpetrators were convicted.(9)According to 2019 data from Freedom House, in 7 of the preceding 10 years, more countries saw declines in press freedom scores than improvements. In the preceding 5 years, nearly 50 percent more countries saw a net decline in press freedom.(10)According to 2019 data from Reporters Without Borders, 63 percent of the journalists killed in 2019 were deliberately targeted and 59 percent were killed outside war zones.(11)In 2018, the brutal murder of Jamal Khashoggi at the hands of Saudi intelligence officers acting on explicit orders of the Government of Saudi Arabia underscored the extent to which those in power will go to stifle the freedom of expression, silence their critics, and eliminate the threat they believe independent journalists pose to their rule.3.Expanding scope of human rights reports with respect to violations of internationally recognized human rights against journalistsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended—(1)in section 116(d)(12) (22 U.S.C. 2151n(d)(12))—(A)in subparagraph (B), by striking direct physical attacks and all that follows through pressure, and inserting the following: gross violations of internationally recognized human rights (as defined in section 502B), direct physical attacks, online harassment, imprisonment, indirect sources of pressure, surveillance,; and(B)in subparagraph (C)(ii), by striking ensure the prosecution and all that follows through the end period and inserting ensure the investigation, prosecution, and proper punishment of government officials or private individuals who engage in or facilitate murder, unlawful imprisonment, bodily harm, digital or physical attacks, including hacking, censorship, surveillance, or harassment against journalists and others who perform, or provide administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to communicate facts or opinion.; and(2)in section 502B (22 U.S.C. 2304)—(A)in the first subsection (i), in paragraph (2), by striking direct physical attacks and all that follows through pressure, and inserting the following: gross violations of internationally recognized human rights, direct physical attacks, online harassment, imprisonment, indirect sources of pressure, surveillance,; and(B)by redesignating the second subsection (i) as subsection (j).4.Imposition of sanctions with respect to persons responsible for the commission of gross violations of internationally recognized human rights against journalists(a)Identification(1)In generalThe President shall identify foreign persons that the President determines, based on credible information, have perpetrated, ordered, or otherwise directly or indirectly participated in the extrajudicial killing of or other gross violation of internationally recognized human rights committed against a journalist or other person who performs, or provides administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to report newsworthy activities or information or communicate facts or fact-based opinions.(2)Publication of listThe Secretary of State shall—(A)publish on a publicly available website of the Department of State a list of each foreign person identified under paragraph (1); and(B)update that list not less frequently than annually.(b)Imposition of sanctionsThe President shall impose the sanctions described in subsection (c) with respect to each foreign person included in the list published under subsection (a)(2) on and after the date on which the person is first included in that list.(c)Sanctions describedThe sanctions described in this subsection are the following:(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person included in the list published under subsection (a)(2) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a)(1) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall take effect immediately and automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(d)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of this section to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.(e)Waiver and termination of sanctions(1)In generalThe President may waive the requirement to include a foreign person on the list published under subsection (a)(2) and to impose sanctions with respect to that person, or may remove a foreign person from the list and terminate any sanctions imposed with respect to that person, if the President submits to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a certification that—(A)the waiver or removal is in the national interest of the United States; or(B)appropriate foreign government officials have—(i)credibly and thoroughly investigated the foreign person and, as appropriate, brought the person to justice for perpetrating, ordering, or otherwise directly or indirectly participating in acts described in subsection (a)(1);(ii)publicly condemned such acts and violations of freedom of the press; and(iii)complied with any requests from the United States Government for information with respect to such acts.(2)Form of certificationEach certification submitted under paragraph (1)—(A)shall be submitted in unclassified form and include an unclassified description of the factual basis supporting the certification; and(B)may include a classified annex.(f)Exceptions(1)Exception for intelligence activitiesThe sanctions described in subsection (c) shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligationsThe sanctions described in subsection (c)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations. (3)Exception relating to the importation of goods(A)In generalThe authorities and requirements to impose sanctions under this section shall not include any authority or requirement to impose sanctions on the importation of goods.(B)Good definedIn this subsection, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment and excluding technical data.(g)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Foreign personThe term foreign person means an individual who is not a United States citizen or an alien lawfully admitted for permanent residence to the United States.(3)Gross violation of internationally recognized human rightsThe term gross violation of internationally recognized human rights has the meaning given that term in section 502B of the Foreign Assistance Act of 1961 (22 U.S.C. 2304).(4)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such entity; or(C)any person in the United States.5.Prohibition on foreign assistance(a)ProhibitionAssistance authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) may not be made available to any governmental entity of a country if the Secretary of State or the Director of National Intelligence has credible information that one or more senior officials acting under the authority of such entity has committed, ordered, or otherwise directly or indirectly participated in a gross violation of internationally recognized human rights against a journalist or other person who performs, or provides administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to report newsworthy activities or information, or communicate facts or fact-based opinions. To the maximum extent practicable, a list of such governmental entities shall be published on publicly available websites of the Department of State and of the Office of the Director of National Intelligence and shall be updated on a regular basis.(b)Prompt informationThe Secretary of State shall promptly inform appropriate officials of the government of a country from which assistance is withheld in accordance with the prohibition under subsection (a).(c)ExceptionThe prohibition under subsection (a) shall not apply with respect to the following:(1)Humanitarian assistance or disaster relief authorized under the Foreign Assistance Act of 1961.(2)Assistance the Secretary determines would assist the government of a country to bring the responsible members of the relevant governmental entity to justice for the acts described in subsection (a).(d)Waiver(1)In generalThe President may waive the prohibition under subsection (a) with respect to a governmental entity of a country if—(A)the President, acting through the Secretary of State and the Director of National Intelligence, determines that such a waiver is in the national interest of the United States; or(B)the Secretary of State has received credible information that the government of that country has—(i)performed a credible and thorough investigation of the acts described in subsection (a) and is taking effective steps to bring responsible members of the relevant governmental entity to justice;(ii)condemned violations of freedom of the press and the acts described in subsection (a); and(iii)complied with United States Government requests for information with respect to the acts described in subsection (a).(2)CertificationA waiver described in paragraph (1) may only take effect if—(A)the President certifies, not later than 30 days before the effective date of the waiver, to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate that such waiver is warranted and includes an unclassified description of the factual basis supporting the certification, which may contain a classified annex; and(B)the Director of National Intelligence, not later than 30 days before the effective date of the waiver, submits to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report detailing any underlying information that the intelligence community (as such term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) has regarding the perpetrators of the acts described in subsection (a), which shall be submitted in unclassified form but may contain a classified annex. 